 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    NIKEE N.,
                                                   NO: 4:18-CV-5136-TOR
 8                             Plaintiff,
                                                   ORDER DENYING PLAINTIFF’S
 9          v.                                     MOTION FOR SUMMARY
                                                   JUDGMENT
10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                               Defendant.
12

13         BEFORE THE COURT are the parties’ cross motions for summary

14   judgment. ECF Nos. 13, 14. The Court has reviewed the administrative record

15   and the parties’ completed briefing, and is fully informed. For the reasons

16   discussed below, the Court DENIES Plaintiff’s motion and GRANTS Defendant’s

17   motion.

18                                   JURISDICTION

19         The Court has jurisdiction over this case pursuant to 42 U.S.C. § 405(g),

20   1383(c)(3).



     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 1
 1                               STANDARD OF REVIEW

 2         A district court’s review of a final decision of the Commissioner of Social

 3   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 4   limited: the Commissioner’s decision will be disturbed “only if it is not supported

 5   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 6   1158-59 (9th Cir. 2012) (citing 42 U.S.C. § 405(g)). “Substantial evidence” means

 7   relevant evidence that “a reasonable mind might accept as adequate to support a

 8   conclusion.” Id. at 1159 (quotation and citation omitted). Stated differently,

 9   substantial evidence equates to “more than a mere scintilla[,] but less than a

10   preponderance.” Id. (quotation and citation omitted). In determining whether this

11   standard has been satisfied, a reviewing court must consider the entire record as a

12   whole rather than searching for supporting evidence in isolation. Id.

13         In reviewing a denial of benefits, a district court may not substitute its

14   judgment for that of the Commissioner. If the evidence in the record “is

15   susceptible to more than one rational interpretation, [the court] must uphold the

16   ALJ’s findings if they are supported by inferences reasonably drawn from the

17   record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

18   court “may not reverse an ALJ’s decision on account of an error that is harmless.”

19   Id. at 1111. An error is harmless “where it is inconsequential to the [ALJ’s]

20   ultimate nondisability determination.” Id. at 1115 (quotation and citation omitted).




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 2
 1   The party appealing the ALJ’s decision generally bears the burden of establishing

 2   that it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

 3               FIVE-STEP SEQUENTIAL EVALUATION PROCESS

 4         A claimant must satisfy two conditions to be considered “disabled” within

 5   the meaning of the Social Security Act. First, the claimant must be “unable to

 6   engage in any substantial gainful activity by reason of any medically determinable

 7   physical or mental impairment which can be expected to result in death or which

 8   has lasted or can be expected to last for a continuous period of not less than twelve

 9   months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

10   “of such severity that he is not only unable to do his previous work[,] but cannot,

11   considering his age, education, and work experience, engage in any other kind of

12   substantial gainful work which exists in the national economy.” 42 U.S.C. §

13   1382c(a)(3)(B).

14         The Commissioner has established a five-step sequential analysis to

15   determine whether a claimant satisfies the above criteria. See 20 C.F.R.

16   § 416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s

17   work activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in

18   “substantial gainful activity,” the Commissioner must find that the claimant is not

19   disabled. 20 C.F.R. § 416.920(b).

20




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 3
 1         If the claimant is not engaged in substantial gainful activities, the analysis

 2   proceeds to step two. At this step, the Commissioner considers the severity of the

 3   claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

 4   “any impairment or combination of impairments which significantly limits [his or

 5   her] physical or mental ability to do basic work activities,” the analysis proceeds to

 6   step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

 7   this severity threshold, however, the Commissioner must find that the claimant is

 8   not disabled. Id.

 9         At step three, the Commissioner compares the claimant’s impairment to

10   several impairments recognized by the Commissioner to be so severe as to

11   preclude a person from engaging in substantial gainful activity. 20 C.F.R.

12   § 416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

13   enumerated impairments, the Commissioner must find the claimant disabled and

14   award benefits. 20 C.F.R. § 416.920(d).

15         If the severity of the claimant’s impairment does meet or exceed the severity

16   of the enumerated impairments, the Commissioner must pause to assess the

17   claimant’s “residual functional capacity.” Residual functional capacity (“RFC”),

18   defined generally as the claimant’s ability to perform physical and mental work

19   activities on a sustained basis despite his or her limitations (20 C.F.R.

20   § 416.945(a)(1)), is relevant to both the fourth and fifth steps of the analysis.




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 4
 1         At step four, the Commissioner considers whether, in view of the claimant’s

 2   RFC, the claimant is capable of performing work that he or she has performed in

 3   the past (“past relevant work”). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

 4   capable of performing past relevant work, the Commissioner must find that the

 5   claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

 6   performing such work, the analysis proceeds to step five.

 7         At step five, the Commissioner considers whether, in view of the claimant’s

 8   RFC, the claimant is capable of performing other work in the national economy.

 9   20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

10   must also consider vocational factors such as the claimant’s age, education and

11   work experience. Id. If the claimant is capable of adjusting to other work, the

12   Commissioner must find that the claimant is not disabled. 20 C.F.R.

13   § 416.920(g)(1). If the claimant is not capable of adjusting to other work, the

14   analysis concludes with a finding that the claimant is disabled and is therefore

15   entitled to benefits. Id.

16         The claimant bears the burden of proof at steps one through four above. See

17   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

18   step five, the burden shifts to the Commissioner to establish that (1) the claimant is

19   capable of performing other work, and (2) such work “exists in significant numbers

20




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 5
 1   in the national economy.” 20 C.F.R. § 416.960(c)(2); see Tackett, 180 F.3d at

 2   1098-99.

 3                                   ALJ’S FINDINGS

 4         Plaintiff applied for supplemental security income disability benefits on

 5   November 12, 2013, alleging an onset date of January 1, 2009. Tr. 15. Plaintiff’s

 6   application was denied initially and upon reconsideration. Id. On March 2, 2016,

 7   Plaintiff appeared at a video hearing before an Administrative Law Judge (ALJ).

 8   Id. There were supplemental hearings held on July 21, 2016 and November 21,

 9   2016. Id. During the July 2016 hearing, Plaintiff amended the alleged onset date

10   to November 29, 2012. Id. at 15, 50-51. The ALJ rendered a decision denying

11   Plaintiff benefits on December 29, 2016. Id. at 15-26.

12         At step one of the sequential analysis, the ALJ found that Plaintiff had not

13   engaged in substantial gainful activity since November 12, 2013, the application

14   date. Id. at 17. At step two, the ALJ found that Plaintiff had the following severe

15   impairments: ankylosing spondylitis; fibromyalgia; trochanteric bursitis of left hip;

16   learning disability; attention deficit hyperactivity disorder (ADHD); depression

17   and anxiety. Id. At step three, the ALJ found that Plaintiff’s severe impairments

18   did not meet or medically equal a listed impairment. Id. at 17-19. The ALJ then

19   determined that Plaintiff had the RFC

20




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 6
 1         to perform sedentary work as defined in 20 CFR 416.967(a) except
           she can never climb ladders, ropes or scaffolds, work at unprotected
 2         heights or in proximity to hazards. She can occasionally climb ramps
           and stairs, stoop, kneel, crouch and crawl. She can occasionally reach
 3         overhead with the right upper extremity. In order to meet ordinary
           and reasonable employer expectations regarding attendance,
 4         production and work place behavior, the claimant can understand,
           remember and carry out unskilled, routine and repetitive work that can
 5         be learned by demonstration and in which tasks to be performed are
           predetermined by the employer. She can cope with occasional work
 6         setting change and occasional interaction with supervisors. She can
           work in proximity to coworkers but not in a team or cooperative
 7         effort. She can perform work that does not require interaction with
           the general public as an essential element of the job but occasional
 8         incidental contact with the general public is not precluded.

 9   Id. at 19-21. At step four, the ALJ found that Plaintiff had no relevant past work

10   experience. Id. at 24. At step five, after considering Plaintiff’s age, education,

11   work experience, and residual functional capacity, the ALJ found that Plaintiff was

12   capable of performing in representative occupations, such as assembler, escort

13   vehicle driver, and document preparer, which exist in significant numbers in the

14   national economy. Id. at 25. On that basis, the ALJ concluded that Plaintiff was

15   not disabled as defined in the Social Security Act. Id.

16         On June 7, 2016, the Appeals Council declined Plaintiff’s request for

17   review, making the ALJ’s decision the Commissioner’s final decision for purposes

18   of judicial review. Id. at 1; 42 U.S.C. §§ 405(g), 1383(c)(3); 20 C.F.R. §§

19   416.1481, 422.210.

20   //




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 7
 1                                         ISSUES

 2         Plaintiff seeks judicial review of the Commissioner’s final decision denying

 3   her supplemental security income disability benefits under Title XVI of the Social

 4   Security Act. Plaintiff raises four issues for review:

 5        (1) Whether the ALJ properly weighed the opinions of Plaintiff’s
              medical providers;
 6
          (2) Whether the ALJ properly evaluated Plaintiff’s subjective
 7            complaints;

 8        (3) Whether the ALJ properly evaluated Plaintiff’s mental
              impairments at step-three; and
 9
          (4) Whether the ALJ properly evaluated Plaintiff’s capability to
10            perform work in the national economy at step-five.

11   ECF No. 13 at 10. The Court evaluates each issue in turn.

12                                      DISCUSSION

13      A. Opinions of Medical Providers

14         First, Plaintiff faults the ALJ for improperly discounting the opinions of her

15   treating physician, Dr. Meneleo Liligan, and the opinions of examining physician

16   Thomas Genthe, Ph.D. ECF Nos. 13 at 12-15; 15 at 1-6. The ALJ did not reject

17   either opinion entirely, but instead gave “little weight” to Dr. Liligan’s opinion and

18   failed to directly discuss Dr. Genthe’s opinions in her decision. Tr. 28-29.

19         In analyzing an ALJ’s weighing of medical evidence, a reviewing court

20   distinguishes between the opinions of three types of physicians: “(1) those who




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 8
 1   treat the claimant (treating physicians); (2) those who examine but do not treat the

 2   claimant (examining physicians); and (3) those who neither examine nor treat the

 3   claimant [but who review the claimant's file] (nonexamining [or reviewing]

 4   physicians).” Holohan, 246 F.3d at 1201-02 (citations omitted). Generally, the

 5   opinion of a treating physician carries more weight than the opinion of an

 6   examining physician, and the opinion of an examining physician carries more

 7   weight than the opinion of a reviewing physician. Id. In addition, the

 8   Commissioner’s regulations give more weight to opinions that are explained than

 9   to opinions that are not, and to the opinions of specialists on matters relating to

10   their area of expertise over the opinions of non-specialists. Id. (citations omitted).

11         If a treating or examining physician’s opinion is uncontradicted, an ALJ may

12   reject it only by offering “clear and convincing reasons that are supported by

13   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

14   If, however, “a treating or examining doctor’s opinion is contradicted by another

15   doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

16   reasons that are supported by substantial evidence.” Id. Regardless of the source,

17   an ALJ need not accept a physician’s opinion that is “brief, conclusory and

18   inadequately supported by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin.,

19   554 F.3d 1219, 1228 (9th Cir. 2009) (quotation and citation omitted).

20




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 9
 1         “Where an ALJ does not explicitly reject a medical opinion or set forth

 2   specific, legitimate reasons for crediting one medical opinion over another, he

 3   errs.” Garrison, 759 F.3d at 1012. “In other words, an ALJ errs when he rejects a

 4   medical opinion or assigns it little weight while doing nothing more than ignoring

 5   it, asserting without explanation that another medical opinion is more persuasive,

 6   or criticizing it with boilerplate language that fails to offer a substantive basis for

 7   his conclusion.” Id. at 1012-13. That said, the ALJ is not required to recite any

 8   magic words to properly reject a medical opinion. Magallanes v. Bowen, 881 F.2d

 9   747, 755 (9th Cir. 1989) (stating that the Court may draw reasonable inferences

10   when appropriate). “An ALJ can satisfy the ‘substantial evidence’ requirement by

11   ‘setting out a detailed and thorough summary of the facts and conflicting clinical

12   evidence, stating his interpretation thereof, and making findings.’” Garrison, 759

13   F.3d at 1012 (quoting Reddick, 157 F.3d at 725).

14         1. Dr. Lilagan

15         On July 5, 2016, Dr. Liligan completed a “Medical Report” at the request of

16   Plaintiff’s Counsel, in which he was prompted to answer several questions

17   “concern[ing] your patient’s application for Social Security Disability.” Tr. 1035.

18   In the Medical Report, Dr. Liligan opined that work on a continuous basis would

19   aggravate Plaintiff’s hip and back pain, Plaintiff was limited to sedentary work,

20   and Plaintiff would be absent from work four or more days per month due to her




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 10
 1   medical impairments. Id. at 1035-36. Dr. Liligan did not elaborate or provide any

 2   reasoning for these limitations.

 3          The ALJ assigned great weight to Dr. Liligan’s opinion that Plaintiff was

 4   limited to sedentary work but assigned little weight to his opinion that Plaintiff

 5   would be absent from work more than four days per month. Id. at 23. The latter

 6   opinion is inconsistent with the opinions of Dr. Dale Donahue and Dr. Dale

 7   Thuline, whom agreed Plaintiff was limited to sedentary work but found her

 8   capable of sustaining a 40-hour workweek. Id. at 116-18, 131-33. As a

 9   contradicted opinion, the Court must determine whether the ALJ provided specific

10   and legitimate reasons supported by substantial evidence in assigning the opinion

11   little weight.

12          The ALJ provided two primary reasons for assigning little weight to Dr.

13   Liligan’s opinion that Plaintiff would be absent from work four or more days per

14   month due to her impairments: (1) Dr. Liligan failed to provide an explanation for

15   this limitation, and (2) the available evidence did not to support Dr. Liligan’s

16   assessment, including Plaintiff’s ability to attend her frequent medical

17   appointments without difficulty. Id. at 23-24 (“Although her treating provider

18   opined she would be absent from work more than four days per month due to her

19   impairments, he failed to provide an explanation for his opinion and the available

20   evidence fails to support this assessment.”). Plaintiff contends these were not valid




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 11
 1   reasons for rejecting a treating provider’s opinions because (1) the regulations do

 2   not allow for a treating source to be rejected simply because the doctor did not

 3   fully explain how he reached his conclusions, (2) deference is owed the treating

 4   provider even when the record does not wholly support his assessments, and (3)

 5   the ALJ’s mischaracterized Plaintiff’s difficulty attending her appointments. ECF

 6   No. 13 at 13-14. For reasons discussed below, the Court finds that the ALJ did in

 7   fact provide specific and legitimate reasons for giving this particular opinion “little

 8   weight.” Tr. 23.

 9         First, it is the ALJ’s duty to resolve conflicting medical opinions. Thomas v.

10   Barnhart, 278 F.3d 947, 956 (9th Cir. 2002). Significantly, when evaluating

11   conflicting medical opinions, an ALJ need not accept a medical opinion that is

12   inadequately supported by the record as a whole or by objective medical findings.

13   Batson v. Comm’r of the Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004)

14   (“[A]n ALJ may discredit treating physicians’ opinions that are conclusory, brief,

15   and unsupported by the record as a whole . . . or by objective medical findings.”).

16   Here, the ALJ limited the weight of Dr. Liligan’s opinion regarding the severity of

17   Plaintiff’s impairments—specifically, her likely absence from work four or more

18   days per month—as the opinion was unsupported by objective medical findings.

19   Tr. 1036. As the ALJ observed, though Dr. Liligan opined Plaintiff would be

20   absent from work more than four days per month due to joint pain and stiffness,




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 12
 1   Plaintiff’s medical records presented “little evidence of active inflammation or

 2   obvious joint swelling,” “no evidence of decreased strength,” and confirmed that

 3   Plaintiff “was able to clasp objects and fully close her hand.” Tr. 24. The ALJ’s

 4   resolution of the conflicting opinions is reasonable and must be upheld. See

 5   Batson, 359 F.3d at 1193 (“[T]he Commissioner’s finding are upheld if supported

 6   by inferences reasonably drawn from the record . . . and if evidence exists to

 7   support more than one rationale interpretation, we must defer to the

 8   Commissioner’s decision.”).

 9         Second, the ALJ properly credited little weight to Dr. Liligan’s opinion

10   because he did not adequately explain how he reached his conclusion that

11   Plaintiff’s hip pain and ankylosing spondylitis would cause Plaintiff to be absent

12   from work more than four days per month. Id. at 23. The “Medical Report”

13   completed by Dr. Liligan contained a series of questions with check boxes next to

14   them and space provided for a brief written explanation if necessary. See id. at

15   1035-37. Question 11 asked Dr. Liligan if it is “more probable than not that your

16   patient would miss some work due to medical impairments,” after which Dr.

17   Liligan checked the “yes” box. Id. at 1036. Next, when asked how many days his

18   client would miss on the average per month, Dr. Liligan checked the box next to “4

19   or more days per month.” Id. When asked to “[p]lease explain,” Dr. Liligan did

20   not provide any further explanation. Id.




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 13
 1         The ALJ gave this opinion “little weight” because Dr. Liligan provided no

 2   explanation as to how he reached the conclusion that Plaintiff would miss four or

 3   more days of work per month. Plaintiff argues that this is not a specific and

 4   legitimate reason to reject Dr. Liligan’s opinion. ECF No. 13 at 13-14. However,

 5   as discussed, when evaluating conflicting medical opinions, an ALJ need not

 6   accept a medical opinion if that opinion is brief, conclusory, and inadequately

 7   supported by clinical findings. See Bayliss, 427 F.3d at 1216; Batson, 359 F.3d at

 8   1195; Morgan, 169 F.3d at 601-02. Because Dr. Liligan’s opinion was conclusory,

 9   brief, and unsupported by clinical evidence, the ALJ’s resolution of the conflicting

10   opinions is reasonable.

11         Finally, the ALJ did not err by citing Plaintiff’s daily activities, particularly

12   Plaintiff’s ability to attend frequent medical appointments, as an additional reason

13   for discrediting Dr. Liligan’s opinion. In resolving conflicting medical opinions,

14   an ALJ may also discount a doctor’s opinion when it is inconsistent with a

15   claimant’s activities. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 601-

16   02 (9th Cir. 1999) (ALJ may discount physician’s opinion regarding severity of

17   limitations when inconsistent with claimant’s activities of daily living). While the

18   Court agrees with Plaintiff that her ability to attend medical appointments does not

19   directly equate to her ability to show up for full-time work, the comparison is not

20   necessarily invalid, as Plaintiff contends. ECF No. 13 at 14. Plaintiff’s activities




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 14
 1   of daily living, which includes her ability “to attend scheduled visits with her

 2   primary care provider and rheumatologist without evidence of any rescheduling,”

 3   reasonably suggests that Dr. Liligan’s opinion that Plaintiff would be absent from

 4   work more than four days per month is “not fully consistent with her treatment

 5   notes.” Tr. 24. Moreover, this is not the only piece of evidence the ALJ relied on

 6   to discount Dr. Liligan’s opinion. See id. (“Her treatment notes show she was able

 7   to make long drives to her rheumatology appointments and during an office visit

 8   she reported working in the yard moving branches.”).

 9         2. Dr. Genthe

10         On March 27, 2013, Dr. Genthe performed a psychological evaluation of

11   Plaintiff. Id. at 392-402. In summarizing his clinical findings and conclusions, Dr.

12   Genthe opined that Plaintiff’s ability to understand and remember short, simple

13   instructions was poor; her ability to understand and remember detailed instructions

14   was poor; her ability to carry out short, simple instructions in a reasonable amount

15   of time was poor; her ability to carry out detailed instructions in a reasonable

16   amount of time was fair to poor; her ability to sustain an ordinary routine without

17   supervision was poor; her ability to work with or near others without being

18   distracted by them was poor; and her ability to respond appropriately to changes in

19   the work setting was poor. Id. at 402. Dr. Genthe further noted that Plaintiff’s

20   cognitive limitations would likely hinder her acquisition of many important skills




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 15
 1   in a reasonable amount of time and Plaintiff would likely perform best on tasks

 2   that are relatively simple, repetitive and do not demand her cognitive flexibility.

 3   Id. As such, Dr. Genthe concluded that Plaintiff’s ability to function would likely

 4   be best in environments that do not offer significant distractions. Id.

 5         Plaintiff argues that the ALJ erred by failing to directly address Dr. Genthe’s

 6   opinions. ECF No. 13 at 15. Defendant concedes that the ALJ did not separately

 7   address Dr. Genthe’s opinions in the decision. ECF No. 14 at 10. However,

 8   Defendant asserts that the ALJ’s failure to do so was harmless because “the ALJ

 9   adequately accounted for most, if not all of the limitations Dr. Genthe assessed

10   when she included numerous mental limitations in the RFC.” Id. at 11. The Court

11   ultimately agrees with Defendant.

12         A district court “may not reverse an ALJ’s decision on account of an error

13   that is harmless.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). An error

14   is harmless “where it is inconsequential to the [ALJ’s] ultimate nondisability

15   determination.” Id. at 1115 (quotation and citation omitted). Here, any potential

16   error resulting from the ALJ’s failure to discuss Dr. Genthe’s opinions is harmless

17   in this case because the ALJ adequately incorporated the mental limitations

18   discussed by Dr. Genthe into the RFC. Dr. Genthe opined that Plaintiff’s ability to

19   understand and remember short, simple instructions or detailed instructions was

20   poor, Plaintiff’s ability to carry out short, simple instructions in a reasonable




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 16
 1   amount of time was also poor, and Plaintiff’s ability to carry out detailed

 2   instructions in a reasonable amount of time was fair to poor. Tr. 402. The ALJ

 3   accounted for these limitations in the RFC by stating that Plaintiff “can understand,

 4   remember and carry out unskilled, routine and repetitive work that can be learned

 5   by demonstration and in which tasks to be performed are predetermined by the

 6   employer.” Id. at 20. Dr. Genthe also opined that Plaintiff’s ability to sustain an

 7   ordinary routine without supervision was poor, her ability to work with or near

 8   others without being distracted by them was poor, and her ability to respond

 9   appropriately to changes in the work setting was also poor. Id. at 402. The RFC

10   accounted for these limitations by restricting Plaintiff to only occasional work

11   setting changes, occasional interaction with supervisors, and working in proximity

12   to coworkers but not in a team or cooperative effort. Id. at 20. Finally, the RFC

13   also accounted for Dr. Genthe’s opinion that Plaintiff had a fair ability to interact

14   appropriately with the public, get along with coworkers and respond appropriately

15   to criticism from supervisors by restricting Plaintiff to performing “work that does

16   not require interaction with the general public as an essential element of the job but

17   occasional incidental contact with the general public is not precluded.” Id. The

18   connection between Dr. Genthe’s findings and the RFC are readily apparent.

19         Considering the record as a whole, and the ALJ’s explanation of her

20   decision, Plaintiff has not demonstrated that the decision would have been any




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 17
 1   different had the ALJ directly addressed Dr. Genthe’s opinions, beyond

 2   incorporating the limitations in the RFC. The ALJ’s decision makes it plain that

 3   the ALJ would have reached the same conclusion—that Plaintiff was fit for

 4   sedentary work with certain additional limitations—had the ALJ expressly

 5   discussed Dr. Genthe’s opinions in her decision. Because Plaintiff cannot

 6   demonstrate that the alleged error prejudiced her, any error in the ALJ’s weighing

 7   of Dr. Genthe’s opinion is harmless. See Ludwig v. Astrue, 681 F.3d 1047, 1054

 8   (9th Cir. 2012) (“The burden is on the party claiming error to demonstrate not only

 9   the error, but also that if affected his ‘substantial rights,’ which is to say, not

10   merely his procedural rights.”) (citing Shinseki v. Sanders, 556 U.S. 396, 407-09

11   (2009)).

12      B. Adverse Credibility Determination

13         Next, Plaintiff asserts that the ALJ erred by failing to provide clear and

14   convincing reasons for rejecting Plaintiff’s subjective complaints. ECF Nos. 13 at

15   15-18; 15 at 6-8. Specifically, Plaintiff faults the ALJ for: (1) finding that

16   Plaintiff’s activities were inconsistent with disability, and (2) concluding that the

17   objective evidence in the record does not fully support Plaintiff’s complaints of

18   disabling limitations. ECF No. 13 at 17-18.

19          In social security proceedings, a claimant must prove the existence of

20   physical or mental impairment with “medical evidence consisting of signs,




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 18
 1   symptoms, and laboratory findings.” 20 C.F.R. § 404.1508. A claimant’s

 2   statements about his or her symptoms alone will not suffice. 20 C.F.R. §§

 3   404.1508; 404.1527. Once an impairment has been proven to exist, the claimant

 4   need not offer further medical evidence to substantiate the alleged severity of his or

 5   her symptoms. Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991). As long as

 6   the impairment “could reasonably be expected to produce [the] symptoms,” 20

 7   C.F.R. § 404.1529(b), the claimant may offer a subjective evaluation as to the

 8   severity of the impairment. Id. This rule recognizes that the severity of a

 9   claimant’s symptoms “cannot be objectively verified or measured.” Id. at 347

10   (quotation and citation omitted).

11         However, in the event an ALJ finds the claimant’s subjective assessment

12   unreliable, “the ALJ must make a credibility determination with findings

13   sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily

14   discredit claimant's testimony.” Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir.

15   2002). In making such determination, the ALJ may consider, inter alia: (1) the

16   claimant’s reputation for truthfulness; (2) inconsistencies in the claimant’s

17   testimony or between his testimony and his conduct; (3) the claimant’s daily living

18   activities; (4) the claimant’s work record; and (5) testimony from physicians or

19   third parties concerning the nature, severity, and effect of the claimant’s condition.

20   See id. If there is no evidence of malingering, the ALJ’s reasons for discrediting




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 19
 1   the claimant’s testimony must be “specific, clear and convincing.” Chaudhry v.

 2   Astrue, 688 F.3d 661, 672 (9th Cir. 2012) (quotation and citation omitted). The

 3   ALJ “must specifically identify the testimony she or he finds not to be credible and

 4   must explain what evidence undermines the testimony.” Holohan v. Massanari,

 5   246 F.3d 1195, 1208 (9th Cir. 2001).

 6         Here, the ALJ found that the medical evidence confirmed the existence of

 7   medical impairments which could reasonably be expected to cause some of

 8   Plaintiff’s alleged symptoms. Tr. 20-21. However, the ALJ did not credit

 9   Plaintiff’s testimony about the intensity, persistence, and limiting effects of the

10   symptoms. Id. Rather, the ALJ concluded that Plaintiff’s statements were “not

11   entirely consistent with the medical evidence and other evidence in the record.” Id.

12   There is no evidence of malingering in this case, and therefore the Court must

13   ultimately determine whether the ALJ provided specific, clear and convincing

14   reasons not to credit Plaintiff’s testimony of the limiting effect of her symptoms.

15   Chaudhry, 688 F.3d at 672. The Court concludes that the ALJ did provide

16   specific, clear and convincing reasons.

17         To support her adverse credibility determination, the ALJ consulted

18   Plaintiff’s medical records, summarized the relevant records, and cited to portions

19   of the record which were inconsistent with the severity of symptoms and

20   limitations Plaintiff alleged. First, regarding Plaintiff’s physical complaints, the




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 20
 1   ALJ noted that Plaintiff testified she would be unable to make it to work most days

 2   due to joint pain and stiffness. Tr. 24. The ALJ concluded, however, that

 3   “[Plaintiff’s] allegations of a disabling condition are not fully consistent with her

 4   treatment notes.” Id. For example, while physical examinations were positive for

 5   tenderness in her lumbar and thoracic spine, sacroiliac joints and upper extremities,

 6   there was little evidence of active inflammation or obvious joint swelling. Id. And

 7   while Plaintiff experienced some diminished range of motion due to pain in her

 8   sacroiliac joints, hips, knees, ankles, toes and right shoulder, there was no evidence

 9   of decreased strength and Plaintiff was able to clasp objects and fully close her

10   hand. Id. Based on the record, the ALJ concluded that “the objective medical

11   evidence does not reasonably substantive [Plaintiff’s] allegations about the

12   intensity, persistence and functionally limiting effects of the symptoms.” Tr. 24.

13         While Plaintiff faults the ALJ for not finding her symptoms sufficiently

14   severe to prevent gainful employment, the Court concludes that Plaintiff has failed

15   to demonstrate that the records relied on by the ALJ do not constitute sufficient

16   evidence of Plaintiff’s physical mobility and functional limitations. “While

17   subjective pain testimony cannot be rejected on the sole ground that it is not fully

18   corroborated by objective medical evidence, the medical evidence is still a relevant

19   factor in determining the severity of the claimant’s pain and its disabling effects.”

20   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (citation omitted). Such




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 21
 1   inconsistencies between Plaintiff’s alleged limitations and medical evidence

 2   provide a permissible reason for discounting Plaintiff’s credibility. See Thomas,

 3   278 F.3d at 958-59 (explaining if the ALJ finds that a claimant’s testimony as to

 4   the severity of her pain and impairments is unreliable, the ALJ must make a

 5   credibility determination and, in doing so, “[t]he ALJ may consider . . . testimony

 6   from physicians and third parties concerning the nature, severity and effect of the

 7   symptoms of which the claimant complains.”) (internal citations and modifications

 8   omitted).

 9         Next, the ALJ addressed the degree of limitation caused by Plaintiff’s

10   mental impairments. Tr. 24. The ALJ observed that while Plaintiff’s treatment

11   notes showed a history of ADHD, learning disorder, depression and anxiety, “there

12   is no evidence of mental health treatment after August 2014 when Plaintiff was

13   discharged for failure to attend her scheduled appointments without an

14   explanation.” Id. The ALJ further observed that mental status examinations from

15   Plaintiff’s primary care provider noted Plaintiff’s mood, affect, attention and

16   concentration as normal. Id. Although recognizing that physical pain would be

17   expected to limit Plaintiff’s ability to attend and concentrate, the ALJ concluded

18   that the objective medical evidence was nonetheless consistent with the ability to

19   perform unskilled work. Id. Based on this evidence, the ALJ concluded that

20   “[Plaintiff] does experience some limitations but not to the extent alleged.” Id. As




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 22
 1   discussed above, the inconsistencies between Plaintiff’s alleged limitations and

 2   medical evidence provide a permissible reason for discounting Plaintiff’s

 3   credibility. Thomas, 278 F.3d at 958-59.

 4         Finally, the ALJ considered Plaintiff’s activities of daily living in assessing

 5   Plaintiff’s credibility. The ALJ ultimately concluded that Plaintiff’s reported

 6   activities of daily living and social interaction are inconsistent with her allegations

 7   of severely limiting symptoms. Tr. 24. Regarding Plaintiff’s alleged physical

 8   limitations, the ALJ noted that Plaintiff was able to attend scheduled visits with her

 9   primary care provider and rheumatologist without evidence of any rescheduling,

10   and that Plaintiff had testified she cared for her young children by herself when her

11   husband was working and she continues to help since he stopped working, she

12   plays outside with the children, she prepares meals, and Plaintiff’s “treatment notes

13   show she was able to make long drives to her rheumatology appointments and

14   during an office visit she reported working in the yard moving branches.” Id. As

15   for her mental impairments, the ALJ observed that Plaintiff was able to follow

16   recipes in a cookbook and recall recipes from memory, Plaintiff was planning to

17   start GED classes, she was able to read and help her children with simple

18   homework, she uses a computer to access Facebook, she watches television and

19   plays games with her children, all of which is consistent with the ability to perform

20   unskilled work. The ALJ also noted that Plaintiff’s ability to attend appointments,




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 23
 1   socialize with a friend next door and shop in stores also supports her ability to

 2   perform work with occasional contact with supervisors and occasional, incidental

 3   contact with the public. Id.

 4         Evidence about daily activities is properly considered in making a credibility

 5   determination. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). In evaluating

 6   credibility, an ALJ may properly consider “whether the claimant engages in daily

 7   activities inconsistent with the alleged symptoms.” Molina, 674 F.3d at 1113

 8   (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007)). “Even

 9   where those activities suggest some difficulty functioning, they may be grounds for

10   discrediting the claimant’s testimony to the extent that they contradict claims of a

11   totally debilitating impairment.” Id. The ALJ did not err in concluded that certain

12   activities Plaintiff engages in, such as cooking, doing yardwork, attending

13   appointments and taking care of her children, demonstrate greater exertional

14   abilities than the severe limitations claimed by Plaintiff.

15         In sum, the ALJ recognized Plaintiff’s impairments in assigning a sedentary

16   work RFC, but did not credit Plaintiff’s subjective claims to the full extent that

17   Plaintiff claimed she was severely limited in her functionality. Tr. 24. The ALJ’s

18   decision provides specific, clear and convincing reasons supported by substantial

19   evidence sufficient for this Court to conclude that the adverse credibility

20   determination was not arbitrary.




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 24
 1      C. The “Paragraph C” Criteria Under Listings 12.00

 2         Plaintiff asserts that the ALJ failed to evaluate the evidence and properly

 3   analyze her physical impairments under Listing 14.09 (inflammatory arthritis) at

 4   step three of the sequential evaluation process. ECF No. 13 at 18-19. Specifically,

 5   Plaintiff argues that the ALJ committed reversible error by failing to obtain

 6   additional medical expert testimony to determine whether Plaintiff equaled Listing

 7   14.09 when “[Plaintiff] had a history of left hip and foot pain and fatigue and

 8   malaise, along with myalgia throughout her body” and “had marked limitations in

 9   concentration, persistence and pace due to the amount of bad days and flares she

10   has.” Id. at 19.

11         At step three of the sequential evaluation process, the ALJ considers whether

12   one or more of the claimant’s impairments meets or equals any of the impairments

13   listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1 (the “Listings”). See 20 C.F.R. §§

14   404.1520(a)(4)(iii), 416.920(a)(4)(iii); Tackett, 180 F.3d at 1098. “If a claimant

15   has an impairment or combination of impairments that meets or equals a condition

16   outlined in [the Listings], then the claimant is presumed disabled” without further

17   inquiry. Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001) (citing 20 C.F.R. §

18   404.1520(d)). “An ALJ must evaluate the relevant evidence before concluding that

19   a claimant’s impairments do not meet or equal a listed impairment.” Id. “A

20   boilerplate finding is insufficient to support a conclusion that a claimant’s




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 25
 1   impairment does not do so.” Id. (citing Marcia v. Sullivan, 900 F.2d 172, 176 (9th

 2   Cir. 1990)).

 3         In her decision, the ALJ “gave particular attention to Listing 14.09” when

 4   evaluating Plaintiff’s ankylosing spondylitis. Tr. 17. Listing 14.09 contains four

 5   separate paragraphs—(A) through (D)—any one of which a claimant must satisfy

 6   to establish the requisite level of severity to meet the Listing. See 20 C.F.R. pt.

 7   404, subpt. P, app. 1 § 14.09. The ALJ determined that the available medical

 8   evidence did not demonstrate the required level of severity under any of the four

 9   paragraphs in Listing 14.09. Id. at 17-18. To support this finding, the ALJ

10   observed that “[Plaintiff’s] treatment notes fail to show she was unable to ambulate

11   or perform fine and gross movements effectively” and “there was no evidence of

12   deformity in one or more major peripheral joints, ankylosis of the dorsolumbar or

13   cervical spine or repeated manifestations of inflammatory arthritis.” Id. at 18.

14         Plaintiff does not contest the ALJ’s analysis of Listing 14.09, but instead

15   argues that the ALJ was required to request supplemental medical expert testimony

16   to determine whether Plaintiff satisfied the Listing. ECF No. 13 at 19. However,

17   Plaintiff provides no legal authority to support this position. Defendant asserts that

18   additional medical expert testimony was unnecessary because the ALJ had

19   sufficient evidence to evaluate Plaintiff’s physical conditions. In her Reply

20   Memorandum, Plaintiff did not respond to Defendant’s arguments.




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 26
 1         The Court finds that Plaintiff has not demonstrated that the ALJ erred in her

 2   step-three analysis. As Defendant notes, a court will not find that the ALJ’s step

 3   three analysis was erroneous where the claimant proffers no plausible theory as to

 4   how her impairments satisfied the specific criteria for any given Listing. Lewis v.

 5   Apfel, 236 F.3d 503, 514 (9th Cir. 2001). Not only has Plaintiff failed to

 6   demonstrate how her impairments meet the requirements for Listing 14.09, but she

 7   has also failed to establish why additional medical expert testimony was necessary

 8   given the extensive medical record before the ALJ.

 9      D. Step-Five Burden

10         Finally, Plaintiff contends that the ALJ erred by providing an incomplete

11   hypothetical to the vocational expert at Plaintiff’s hearing. ECF No. 13 at 19-20.

12   The ALJ provided the following hypothetical to the vocational expert:

13         [O]ur hypothetical person has no past relevant work. Let’s further
           assume this hypothetical person is limited to sedentary work except
14         this person can never climb ladders, ropes or scaffolds, work at
           unprotected heights or in proximity to hazards. This individual can
15         occasionally climb ramps and stairs, stoop, kneel, crouch and crawl.
           This individual can occasionally reach overhead with the right upper
16         extremity. This individual can perform work in which concentrated
           exposure to vibration is not present. In order to meet ordinary and
17         reasonable employer recommendations regarding attendance,
           production and workplace behavior, this individual can understand,
18         remember and carry out unskilled, routine and repetitive work that can
           be learned by demonstration and in which tasks to be performed are
19         predetermined by the employer. This individual can cope with
           occasional work setting change and occasional interaction with
20         supervisors. This individual can work in proximity to coworkers but




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 27
 1         not in a team or cooperative effort. The individual can perform work
           that does not require interaction with the general public as an essential
 2         element of the job but occasional incidental contact is not precluded.

 3   Tr. 81-82. The expert relied on this hypothetical to determine that Plaintiff was

 4   capable of working as a production assembler, inspector and hand packager, or a

 5   nut and bolt assembler. Id. at 82.

 6         Plaintiff contends that the ALJ erroneously excluded “the impairments set

 7   forth by Dr. Liligan and Dr. Genthe,” as discussed in Part A of this Order. ECF

 8   No. 13 at 20. In Plaintiff’s view, when this evidence is properly considered at

 9   step-five, “the evidence establishes that [Plaintiff] is disabled.” Id.

10         An ALJ need not include limitations in the hypothetical that the ALJ has

11   concluded are not supported by substantial evidence in the record. See Osenbrock

12   v. Apfel, 240 F.3d 1157, 1163-64 (9th Cir. 2001). As discussed, the ALJ did not

13   err in excluding Dr. Liligan’s alleged limitations in formulating Plaintiff’s RFC.

14   As such, the ALJ did not err in excluding them from the hypothetical. The ALJ

15   considered the medical evidence and Plaintiff’s testimony regarding the asserted

16   limitations. The ALJ ultimately concluded that the evidence only established that

17   Plaintiff had some, but not all, of the alleged limitations. Tr. 25. These were the

18   limitations the ALJ found supported by substantial evidence in the record. The

19   ALJ concluded further limitations were not supported by the record and, as

20   articulated above, this conclusion was not erroneous. Moreover, as noted, the ALJ




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 28
 1   did in fact incorporate Dr. Genthe’s opinions into the RFC. Accordingly, the

 2   hypothetical the ALJ used was “accurate, detailed, and supported by the medical

 3   record,” and the ALJ was then permitted to rely on the vocational expert’s

 4   testimony. See Tackett, 180 F.3d at 1101.

 5   ACCORDINGLY, IT IS HEREBY ORDERED:

 6         1. Plaintiff’s Motion for Summary Judgment (ECF No. 13) is DENIED.

 7         2. Defendant’s Motion for Summary Judgment (ECF No. 14) is

 8            GRANTED.

 9         The District Court Executive is hereby directed to file this Order, enter

10   Judgment for Defendant, provide copies to counsel, and CLOSE this file

11         DATED May 16, 2019.

12

13                                  THOMAS O. RICE
                             Chief United States District Judge
14

15

16

17

18

19

20




     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 29
